DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10/20/2022 is acknowledged.
Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 2, line 1; and claim 3, line 1, for "cross-sectional sizes". The term refers to the same cross-sections of the pathways cited in claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 4 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner (US 2010/0027918) in view of Herold (US 5,419,460).
Regarding claim 1, Willner discloses a dual component cartridge assembly (fig.1-4) including a common head (31), the dual component cartridge assembly including a first cartridge (22) having a larger cross-section for containing and discharging a first component (26), and a second cartridge (12) having a smaller cross-section for containing and discharging a second component (16) reactive with the first component ([0011]), the cartridge assembly arranged to be retained within the material containment unit of a dispensing device (a piston operating device, [0017]), said common head comprising: a. a walled tube (41) arranged for receiving the first and second components from said first and second cartridges (via 42 and 46), a length for passage of the first and second components therethrough (length of 42 and 46), and a discharge end (see fig.1); and, b. an offset partition (partition between 42 and 46) provided to enable separate passage of said first and second components through said common head (see fig.1), said partition situated in an offset position within said tube to define a larger pathway having a larger cross-sectional size for passage of the first component therethrough, and a smaller pathway having a smaller cross-sectional size for passage of the second reactive component therethrough (see fig.1 and [0011]), said tube discharging the first and second reactive components in a predetermined fixed ratio ([0035]).
Willner is silent to indicate a rigid-walled tube. However, Herold teaches the commonality of having a rigid-walled tube (43, col 2, ll.1-7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to make the walled tube of Willner from a rigid material as taught by Herold, in order to offer a sturdy operable device.
Regarding claim 2, Willner discloses the ratio of cross-sectional sizes of the larger and smaller pathways corresponds to the ratio of the cross-sectional sizes of the larger and smaller cartridges (see fig.1, the ratios must properly be sized for a proper operation of the device).
Regarding claim 6, Willner discloses said predetermined fixed ratio is selected from the group consisting of 2:1, 3:1, 4:1, 5:1, 7.5:1, 10:1 and 20:1 (see [0035]).
Regarding claim 7, Willner and Herold in combination are silent in disclosing said common head is integral with the cartridge assembly. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the head integral with the cartridge assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
 	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner (US 2010/0027918) in view of Herold (US 5,419,460) as applied to claim 1 above, and further in view of Turner (US 2013/0126557).
 	Willner and Herold in combination are silent in disclosing the ratio of cross-sectional sizes of the larger and smaller pathways is determined to prevent backflow. However, Turner teaches the ratio of cross-sectional sizes of the larger and smaller pathways is determined to prevent backflow ([0006], [0040]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to size the pathways of Willner and Herold in combination as such to prevent any backflow as taught by Turner, in order to operate the device efficiently.
 	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner (US 2010/0027918) in view of Herold (US 5,419,460) as applied to claim 1 above, and further in view of Pappalardo (US 2017/0205009).
Regarding claim 4, Willner discloses the tube is generally cylindrical (see fig.1). Willner and Herold in combination are silent in disclosing the offset partition positioned therein includes a curved surface. However, Pappalardo teaches the commonality of having an offset partition with a curved surface (see fig.7B). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application modify the partition of Willner and Herold in combination to a curved one as taught by Pappalardo, in order to discharge the contents efficiently.
Regarding claim 5, Willner discloses said common head includes external threads for joining a mixing chamber thereto (threads on 41).
	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner (US 2010/0027918) in view of Herold (US 5,419,460) as applied to claim 1 above, and further in view of Gordon (US 3,884,396).
 	Willner and Herold in combination are silent in disclosing said common head is molded from a plastic material. However, Gordon teaches the common head (20) is molded from a plastic material (col 2, ll.50-55). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to make the common head of Willner and Herold in combination from molded plastic as taught by Gordon, in order to offer a cost effective product.
 	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willner (US 2010/0027918) in view of Herold (US 5,419,460) as applied to claim 1 above, and further in view of Mealli (EP 1360997).
	Willner is silent in disclosing the first reactive component is a basic component and the second reactive component is a catalyst component. However, Mealli teaches the first reactive component is a basic component and the second reactive component is a catalyst component (see attached translation, page 2, ll.9-15). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the bags of the device of Willner and Herold in combination to catalyst and basic products as taught by Mealli, in order to make an application of the mix product in gluing parts together.
 	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean (US 2019/0022694) in view of Herold (US 5,419,460).
Dean discloses a manifold (310) for use in combination with a dispensing tool having multiple barrels arranged in side-by-side relationship (fig.1-10), the multiple barrels including a first barrel (32) having a larger cross-sectional size for containing and discharging a first component (58), and a second barrel (34) having a smaller cross-sectional size for containing and discharging a second component reactive with the first component ([0035]), said manifold comprising: a. a first inlet opening (marked area 257b) arranged to receive said first component from said first barrel and a second inlet opening (marked area 263b) arranged to receive said second component from said second barrel (see fig.6-7); b. a walled tube (314) arranged for receiving the first and second components from the first and second barrels (via 262 and 256), a length for separate passage of the first and second reactive components therethrough (see fig.7), and a discharge end (224, 226); and, c. an offset partition (wall between 262 and 256, fig.7) provided to enable separate passage of said first and second components through said tube, said offset partition positioned within said tube to define a larger pathway having a larger cross-sectional size for passage of the first component therethrough, and a smaller pathway having a smaller cross-sectional size for passage of the second component therethrough (see fig.7), said tube discharging the first and second reactive components in a predetermined fixed ratio (for a proper operation of the device, the size of the passages as shown in fig.7 are designed based on a predetermined ratio).
	Dean is silent to indicate a rigid-walled tube. However, Herold teaches the commonality of having a rigid-walled tube (43, col 2, ll.1-7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to make the walled tube of Dean from a rigid material as taught by Herold, in order to offer a sturdy operable device.
 	Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean (US 2019/0022694) in view of Herold (US 5,419,460) as applied to claim 10 above, and further in view of Keller (US 2003/0197022).
Dean and Herold in combination are silent in disclosing said larger and smaller barrels are each arranged for housing a sausage pack pre-filled with a component to be dispensed; and said larger and smaller barrels are arranged for housing a component in bulk form to be dispensed.	However, Keller teaches larger and smaller barrels (20A, 20B) are each arranged for housing a sausage pack pre-filled with a component to be dispensed ([0007] and [0021]); and said larger and smaller barrels are arranged for housing a component in bulk form to be dispensed (sausage in buck form, [0007]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to make a use of the cartridge assembly of Dean and Herold in combination in sausage industry as taught by Keller, in order to expand the use of the device in food industry.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Wilhelm Ar Keller (JP 2002527310), Hoerth (DE 29706235), Willner (EP 3834948), Nordson (JP 2019508226), and Doux, Roland (JP 2004500286). The above prior arts disclose all the features of claims 1 and 10 with regard to a dual component cartridge assembly having a common head, a rigid-walled tube for receiving the first and second components from the first and second cartridges, an offset partition provided to enable separate passage of the first and second components through the common head, the partition situated in an offset position within said tube to define a larger pathway having a larger cross-sectional size for passage of the first component therethrough, and a smaller pathway having a smaller cross-sectional size for passage of the second reactive component therethrough. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754